Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority to 201910208196.6, filed 03/19/2019. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5-6, 13, and 16, “wherein D1 is an optical effective diameter of the first lens”, renders the claim indefinite because it is unclear what the “optical effective diameter” means in the claim, which surface is used such as the object, image side diameter or it is an average or any other value. The examiner interprets as the optical effective diameter as a value of the effective diameter as being one of the object side or image side surface value as presented in the claims below.. 
Claims 14-20, depends on claim 13, and thus inherits the same deficiencies of claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (TWM569426U, cited on record, see English machine translation).
Independent claim 1, Lee teaches an optical lens comprising (Figs. 1-6, 1st embodiment, Tables Figs. 3-4, “optical imaging lens set”, e.g. 110), in an order from an object side to an image side along an optical axis (Figs. 1-6, 1st embodiment, Tables Figs. 3-4; see Fig. 1, from object to image side along an optical axis for Lenses e.g. e.g. 20, 30, and 50): 
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 1-6, 1st embodiment, Tables Figs. 3-4; see Fig. 1, [page 8; para. 7th], first lens e.g. 20 has negative refractive power, see Fig. 3, data for lens e.g. 20 with a concave object side surface e.g. 22);
 	a second lens, which is a lens having positive refractive power (Figs. 1-6, 1st embodiment, Tables Figs. 3-4; see Fig. 1, [page 8; para. 7th]; see Fig. 1, [page 8; para. 7th], second lens e.g. 30 has positive refractive power and see Fig. 3, data for lens e.g. 50); and
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 1-6, 1st embodiment, Tables Figs. 3-4; see Fig. 1, [page 8; para. 7th], third lens e.g. 50 has positive refractive power, see Fig. 3 data for lens e.g. 50 with a convex image side e.g. 54), 
wherein the optical lens satisfies the following condition:
 	4 < TTL/f < 7 (Figs. 1-6, 1st embodiment, Tables Figs. 3-4; see Fig. 3 data, TTL from lens 20 to image plane calculated e.g. 2.421, given effective focal length e.g. 0.507, TTL/f value e.g. 4.77), wherein TTL is the total length of the optical lens and f is effective focal length of the optical lens (Figs. 1-6, 1st embodiment, Tables Figs. 3-4; see Fig. 3 data, the lens distance TTL from lens e.g. 20 to image plane e.g. 70 calculated e.g. 2.421, given effective focal length e.g. 0.507).

Claim 9, Lee teaches the invention of claim 8, wherein the optical lens satisfies the folio wing condition: 0.7 < OD/TTL < 1.2 (OD e.g. 2.58, TTL e.g. 2.421, OD/TTL value e.g. 1.06), wherein OD is a distance, along the optical axis, between the object-side surface of the first lens and a to-be-detected object, and TTL is the total length of the optical lens (Figs. 1-6, 1st embodiment, Tables Figs. 3-4; see Fig. 3 data, see thickness from e.g. 10 for OD value e.g. 2.58 and from Fig. 3, the lens distance TTL from lens e.g. 20 to image plane e.g. 70 calculated e.g. 2.421).

Claims 1, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US20190302421A1).
Independent claim 1, Chang teaches an optical lens comprising (Figs. 1A-1C, 1st embodiment, Tables 1-2, [0092-0154] “optical image capturing system”), in an order from an object side to an image side along an optical axis (Figs. 1A-1C, 1st embodiment, Tables 1-2; see Fig. 1A, from object to image side along an optical axis for Lenses e.g. e.g. 110, 120, and 130): 
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 1A-1C, 1st embodiment, Tables 1-2; see [0093] lens e.g. 110 has negative refractive power, has a concave object side surface 112, and see Table 1, First Lens);
 	a second lens, which is a lens having positive refractive power (Figs. 1A-1C, 1st embodiment, Tables 1-2; see [0098] lens e.g. 120 has positive refractive power and see Table 1, Second Lens); and
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 1A-1C, 1st embodiment, Tables 1-2; see [0101] lens e.g. 130 has positive refractive power, a convex image side 134, and see Table 1, Third Lens), 
wherein the optical lens satisfies the following condition:
 	4 < TTL/f < 7 (Figs. 1A-1C, 1st embodiment, Tables 1-2; see [0130] HOS=TTL given value e.g. 19.54120, see Table 1, f given value e.g. 4.075, then TTL/f value e.g. 4.7), wherein TTL is the total length of the optical lens and f is effective focal length of the optical lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; Figs. 1A-1C, 1st embodiment, Tables 1-2; [0130] “The distance from the object side 112 of the first lens to the image plane 190 is HOS”, given HOS=TTL given value e.g. 19.54120 and see Table 1, f given value e.g. 4.075).

Independent claim 13, Chang teaches an optical lens comprising (Figs. 5A-5C, 5th embodiment, Tables 9-10, [0200-0214] “optical image capturing system”), in an order from an object side to an image side along an optical axis (Figs. 5A-5C, 5th embodiment, Tables 9-10, see Fig. 5A, from object to image side along an optical axis for Lenses e.g. e.g. 510, 540, and 550):
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0201] lens e.g. 510 has negative refractive power, has a concave object side surface 512, and see Table 9, First Lens);
 	a second lens, which is a lens having positive refractive power, in which an image-side surface of the second lens is convex (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0204] lens 540 has a convex image side 544, and see Table 9, Fourth Lens); and 
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0205] lens e.g. 550 has positive refractive power, a convex image side 544, and see Table 9, Fifth Lens), 
wherein the optical lens satisfies the following condition:
 	3 < D1/f < 6 (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Table [0213], surface 12, maximum effective half diameter at  image side of the first lens, EHD, is 9.421 x 2 = D1, value of e.g. 18.842, see Table 9, f given value e.g. 4.077, D1/f, value e.g. 4.62), wherein D1 is an optical effective diameter of the first lens and f is effective focal length of the optical lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0015], “a maximum effective half diameter (EHD) of any surface of the single lens is a perpendicular distance between an optical axis and an intersection point on the surface where the incident light with a maximum angle of view of the system passing the edge of the entrance pupil” and see Table [0213], surface 12, maximum effective half diameter at  image side of the first lens, EHD, is 9.421 x 2 = D1, value of e.g. 18.842, see Table 9, f given value e.g. 4.077).
 
Claim 14, Chang teaches the invention of claim 13, wherein at least one of the object-side surface and an image-side surface of the first lens has a point of inflection, and the image-side surface of the first lens is concave, the first lens is a biconcave lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Fig. 5A, Lens e.g. 510, has a point of inflection of the object-side surface e.g. 512 and an image-side surface e.g. 514 of the first lens, and see [0201, and Table 9, surfaces 1-2, lens e.g. 510 is a biconcave lens); an object-side surface of the second lens is concave, the second lens is a meniscus lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0204] lens 540 has a concave object side 542 and a convex image side 544, and see Table 9, surface 8-9, curvature radius are both negative, second lens e.g. 540 is a meniscus lens); an object-side surface of the third lens is convex, the third lens is a biconvex lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0205] lens 550 has a convex object side 552, and the third lens e.g. 550 is a biconvex lens, see data Table 9, surfaces 10-11).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. hereafter Chang559 (US20190033559A1).
Independent claim 1, Chang559 teaches an optical lens comprising (Figs. 1A-1E, 1st embodiment, Tables 1-2, [0115-0186] “optical image capturing system”), in an order from an object side to an image side along an optical axis (Figs. 1A-1C, 1st embodiment, Tables 1-2; see Fig. 1A, from object to image side along an optical axis for Lenses e.g. e.g. 130, 140, and 150): 
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 1A-1E, 1st embodiment, Tables 1-2; see [0125] lens e.g. 130 has negative refractive power, has an object side 132 of the third lens 130 is a concave surface, and see Table 1, Third Lens);
 	a second lens, which is a lens having positive refractive power (Figs. 1A-1E, 1st embodiment, Tables 1-2; see [0128] lens e.g. 140 has positive refractive power and see Table 1, Fourth Lens); and
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 1A-1E, 1st embodiment, Tables 1-2; see [0133] lens e.g. 150 has positive refractive power, has an object side 152 of the fifth lens 150 is a convex surface, and see Table 1, Fifth Lens), 
wherein the optical lens satisfies the following condition:
 	4 < TTL/f < 7 (Figs. 1A-1E, 1st embodiment, Tables 1-2; see [0161] HOS=TTL given value e.g. 19.54120, see Table 1, f given value e.g. 4.075, then TTL/f value e.g. 4.7), wherein TTL is the total length of the optical lens and f is effective focal length of the optical lens (Figs. 1A-1E, 1st embodiment, Tables 1-2; [0161] “The distance from the object side of the first lens to the first image plane 190 is HOS”, given HOS=TTL given value e.g. 19.54120 and see Table 1, f given value e.g. 4.075).

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US20170017060A1).
Independent claim 1, Liu teaches an optical lens comprising (Figs. 2A-2C, 2nd embodiment, Tables 3-4, [0133-0146] “optical image capturing system”), in an order from an object side to an image side along an optical axis (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see Fig. 2A, object to image side along an optical axis for Lenses e.g. e.g. 210, 220, and 230): 
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see [0134] lens e.g. 210 has negative refractive power, has a concave object-side surface 212, and see Table 3, Lens 1);
 	a second lens, which is a lens having positive refractive power (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see [0135] lens e.g. 220 has positive refractive power, and see Table 3, Lens 2); and
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see [0136] lens e.g. 230 has positive refractive power, a convex image-side surface 234, and see Table 3, Lens 3), 
wherein the optical lens satisfies the following condition:
 	4 < TTL/f < 7 (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see Table [0144], given InTL=TTL value e.g. 7.64561, f value e.g. 1.47656, then TTL/f value e.g. 5.1779), wherein TTL is the total length of the optical lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; [0026] “A distance on an optical axis from an object-side surface of the first lens element to the image plane is HOS”, see Table [0144] HOS=TTL value e.g. 9.67058) and f is effective focal length of the optical lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see Table 3, f value e.g. 1.4756).
 
Claim 2, Liu teaches the invention of claim 1, wherein at least one of the object-side surface and an image-side surface of the first lens has a point of inflection, and the image-side surface of the first lens is concave, the first lens is a biconcave lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see Fig. 2A, Lens e.g. 210, surface 212 has a point of inflection of the object-side surface and an image-side surface of the first lens, and see Fig. 2A, lens e.g. 210 is biconcave lens).

Claim 4, Liu teaches the invention of claim 3, wherein an object-side surface of the third lens is convex, the third lens is a biconvex lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see [0136] “The third lens element 230 has a convex object-side surface 232 and a convex image-side surface 234”).
 
Claim 5, Liu teaches the invention of claim 1, wherein the optical lens satisfies the folio wing condition: 3 < D1/f < 6 (Figs. 2A-2C, 2nd embodiment, Tables 3-4; See Table [0146] given EHD12=3.089x2= D1 value e.g. 6.178, see Table 3, given f value e.g. 1.4756, D1/f value e.g. 4.18),  wherein D1 is an optical effective diameter of the first lens and f is effective focal length of the optical lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; [0013] “A maximum effective half diameter (EHD) of any surface of a single lens element refers to a perpendicular height between an intersection point on the surface of the lens element where the incident light with the maximum view angle in the optical system passes through the outmost edge of the entrance pupil and the optical axis”. “A maximum effective half diameter of the image-side surface of the first lens element is denoted by EHD 12”. See Table [0146] given EHD12=3.089x2= D1 value e.g. 6.178, and see Table 3, given f value e.g. 1.4756).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US20180231747A1).
Independent claim 1, Chang teaches an optical lens comprising (Figs. 11A-11E, 11th embodiment, Table [0241], [0213-0215] “optical system”), in an order from an object side to an image side along an optical axis (Figs. 11A-11E, 11th embodiment, Table [0241], see Fig. 11A, from object to image side along an optical axis for Lenses e.g. e.g. L1 to L3): 
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 11A-11E, 11th embodiment, Table [0241]; see [0213] lens e.g. L1 has negative refractive power, has a concave object side surface r1, and see Table [0241], surface 1-2, First Lens);
 	a second lens, which is a lens having positive refractive power (Figs. 11A-11E, 11th embodiment, Table [0241]; see [0213] lens e.g. L2 has positive refractive power, and see Table [0241], surface 3-4, Second Lens); and
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 11A-11E, 11th embodiment, Table [0241]; see [0213] lens e.g. L3 has positive refractive power, a convex image side r8, and see Table [0241], surface 7-8, Third Lens), 
wherein the optical lens satisfies the following condition:
 	4 < TTL/f < 7 (Figs. 11A-11E, 11th embodiment, Table [0241]; see Table [0212] LTL=TTL given value e.g. 6.30, f given value e.g. 1.0067, then TTL/f value e.g. 6.25), wherein TTL is the total length of the optical lens and f is effective focal length of the optical lens (Figs. 11A-11E, 11th embodiment, Table [0241]; see [0227] “LTL denotes a lens total length of the optical system”, see Table [0241] LTL=TTL given value e.g. 6.30 and see Table [0241], f given value e.g. 1.0067).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US20190302421A1).
Independent claim 1, Chang teaches an optical lens comprising (Figs. 5A-5C, 5th embodiment, Tables 9-10, [0200-0214] “optical image capturing system”), in an order from an object side to an image side along an optical axis (Figs. 5A-5C, 5th embodiment, Tables 9-10, see Fig. 5A, from object to image side along an optical axis for Lenses e.g. e.g. 510, 540, and 550): 
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0201] lens e.g. 510 has negative refractive power, has a concave object side surface 512, and see Table 9, First Lens);
 	a second lens, which is a lens having positive refractive power (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0204] lens e.g. 540 has positive refractive power, and see Table 9, Fourth Lens); and
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0205] lens e.g. 550 has positive refractive power, a convex image side 544, and see Table 9, Fifth Lens), 
wherein the optical lens satisfies the following condition:
 	4 < TTL/f < 7 (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Table [0212] HOS=TTL given value e.g. 34, see Table 9, f given value e.g. 4.077, then TTL/f value e.g. 8, close value), wherein TTL is the total length of the optical lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; [0033] “The distance on an optical axis from an object side of the first lens to the image plane is HOS”, see Table [0212] HOS=TTL given value e.g. 34) and f is effective focal length of the optical lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see Table 9, f given value e.g. 4.077).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize a ratio between total length and effective focal length of the optical lens above 4 and less than 7 as disclosed thus further the system can be optimized to have a ratio of HOS/f above 1 and less than equal to 140 as it enables miniaturization of the optical image capturing system can be maintained effectively, so as to be carried by lightweight portable electronic devices (see Chang 0063), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize a ratio between total length and effective focal length of the optical lens for the purpose of having miniaturization of the optical image capturing system can be maintained effectively, so as to be carried by lightweight portable electronic devices (see Chang 0063), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Claim 2, Chang teaches the invention of claim 1, wherein at least one of the object-side surface and an image-side surface of the first lens has a point of inflection, and the image-side surface of the first lens is concave, the first lens is a biconcave lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Fig. 5A, Lens e.g. 510, has a point of inflection of the object-side surface e.g. 512 and an image-side surface e.g. 514 of the first lens, and see [0201, and Table 9, surfaces 1-2, lens e.g. 510 is a biconcave lens).
 
Claim 3, Chang teaches the invention of claim 2, wherein an object-side surface of the second lens is concave and an image-side surface of the second lens is convex, and the second lens is a meniscus lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0204] lens 540 has a concave object side 542 and a convex image side 544, and see Table 9, surface 8-9, curvature radius are both negative, second lens e.g. 540 is a meniscus lens).
 
Claim 4, Chang teaches the invention of claim 3, wherein an object-side surface of the third lens is convex, the third lens is a biconvex lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0205] lens 550 has a convex object side 552, and the third lens e.g. 550 is a biconvex lens, see data Table 9, surfaces 10-11).
 
Claim 5, Chang teaches the invention of claim 1, wherein the optical lens satisfies the folio wing condition: 3 < D1/f < 6 (Figs. 5A-5C, 5th embodiment, Tables 9-10; value of e.g. 18.842, see Table [0213], surface 12, maximum effective half diameter at  image side of the first lens, EHD, is 9.421 x 2=D1, value of e.g. 18.842, see Table 9, f given value e.g. 4.077, D1/f, value e.g. 4.62),  wherein D1 is an optical effective diameter of the first lens and f is effective focal length of the optical lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0015], “a maximum effective half diameter (EHD) of any surface of the single lens is a perpendicular distance between an optical axis and an intersection point on the surface where the incident light with a maximum angle of view of the system passing the edge of the entrance pupil” and see Table [0213], surface 12, maximum effective half diameter at  image side of the first lens, EHD, is 9.421 x 2 =D1, value of e.g. 18.842, see Table 9, f given value e.g. 4.077).
 	
Claim 6, Chang teaches the invention of claim 1, wherein the optical lens satisfies the following condition: 3.2 < D1/IH < 3.8 (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Table [0213], surface 12, maximum effective half diameter at  image side of the first lens, EHD, is 9.421 x 2, value of e.g. 18.842, see Fig. 5B, given IMG HT=IH e.g. 4.95, D1/IH value e.g. 3.8), wherein D1 is the optical effective diameter of the first lens and IH is a maximum image height on an image plane earned out by the optical lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Table [0213], surface 12, maximum effective half diameter at  image side of the first lens, EHD, is 9.421 x 2, value of e.g. 18.842, and see Fig. 5B, given IMG HT=IH e.g. 4.95).
It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the ratio of the optical effective diameter of the first lens and a maximum image height on an image plane to be greater than 3.2 and less than 3.8, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to effectively increase quantity of incoming light of the optical lenses, and further improve image quality for the image formation (Chang, [0005]).
Independent claim 13, Chang teaches an optical lens comprising (Figs. 1A-1C, 1st embodiment, Tables 1-2, [0092-0154] “optical image capturing system”), in an order from an object side to an image side along an optical axis (Figs. 1A-1C, 1st embodiment, Tables 1-2; see Fig. 1A, from object to image side along an optical axis for Lenses e.g. e.g. 110, 120, and 130):
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 1A-1C, 1st embodiment, Tables 1-2; see [0093] lens e.g. 110 has negative refractive power, has a concave object side surface 112, and see Table 1, First Lens);
 	a second lens, which is a lens having positive refractive power, in which an image-side surface of the second lens is convex (Figs. 1A-1C, 1st embodiment, Tables 1-2; see [009823] lens e.g. 120 has positive refractive power and see Table 9, Second Lens); and 
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 1A-1C, 1st embodiment, Tables 1-2; see [0101] lens e.g. 130 has positive refractive power, a convex image side 134, and see Table 9, Third Lens), 
wherein the optical lens satisfies the following condition:
 	3 < D1/f < 6 (Figs. 1A-1C, 1st embodiment, Tables 1-2; see Table [0213], surface 12, EHD11, is 5.800 x 2 = D1, value of e.g. 11.6, see Table 9, f given value e.g. 4.075, value of e.g. 18.842, see Table 9, f given value e.g. 4.077, D1/f, value e.g. 2.8, close value), wherein D1 is an optical effective diameter of the first lens and f is effective focal length of the optical lens (Figs. 1A-1C, 1st embodiment, Tables 1-2; see [0015], “a maximum effective half diameter (EHD) of any surface of the single lens is a perpendicular distance between an optical axis and an intersection point on the surface where the incident light with a maximum angle of view of the system passing the edge of the entrance pupil”. “For example, the maximum effective half diameter of the object side of the first lens may be expressed as EHD 11” and see Table [0213], surface 12, EHD11, is 5.800 x 2 = D1, value of e.g. 11.6, see Table 9, f given value e.g. 4.075).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize a ratio between optical effective diameter of the first lens and f is effective focal length of the optical lens above 3 and less than 6 as disclosed thus further the system can be optimized to effectively increase quantity of incoming light of the optical lenses, and further improve image quality for the image formation, has become an important issue (see Chang 0005), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize a ratio between optical effective diameter of the first lens and f is effective focal length of the optical lens, for the purpose effectively increase quantity of incoming light of the optical lenses, and further improve image quality for the image formation, has become an important issue (see Chang 0005), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
 
Claim 14, Chang teaches the invention of claim 13, wherein at least one of the object-side surface and an image-side surface of the first lens has a point of inflection, and the image-side surface of the first lens is concave, the first lens is a biconcave lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Fig. 5A, Lens e.g. 510, has a point of inflection of the object-side surface e.g. 512 and an image-side surface e.g. 514 of the first lens, and see [0201, and Table 9, surfaces 1-2, lens e.g. 510 is a biconcave lens); an object-side surface of the second lens is concave, the second lens is a meniscus lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0204] lens 540 has a concave object side 542 and a convex image side 544, and see Table 9, surface 8-9, curvature radius are both negative, second lens e.g. 540 is a meniscus lens); an object-side surface of the third lens is convex, the third lens is a biconvex lens (Figs. 5A-5C, 5th embodiment, Tables 9-10; see [0205] lens 550 has a convex object side 552, and the third lens e.g. 550 is a biconvex lens, see data Table 9, surfaces 10-11).
 
Claim 16, Chang teaches the invention of 15, wherein the optical lens satisfies the following condition: 3.2 < D1/IH < 3.8 (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Table [0213], surface 12, maximum effective half diameter at  image side of the first lens, EHD, is 9.421 x 2, value of e.g. 18.842, see Fig. 5B, given IMG HT=IH e.g. 4.95, D1/IH value e.g. 3.8), wherein D1 is the optical effective diameter of the first lens and IH is a maximum image height on an image plane carried out by the optical lens (see Table [0213], surface 12, maximum effective half diameter at  image side of the first lens, EHD, is 9.421 x 2, value of e.g. 18.842, and see Fig. 5B, given IMG HT=IH e.g. 4.95).
 It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the ratio of the optical effective diameter of the first lens and a maximum image height on an image plane to be greater than 3.2 and less than 3.8, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to effectively increase quantity of incoming light of the optical lenses, and further improve image quality for the image formation (Chang, [0005]).
Claim 18, Chang teaches the invention of claim 13, wherein the optical lens satisfies the following condition: 4 < TTL/f < 7 (Figs. 5A-5C, 5th embodiment, Tables 9-10; see Table [0212] HOS=TTL given value e.g. 34, see Table 9, f given value e.g. 4.077, then TTL/f value e.g. 8, very close), wherein TTL is the total length of the optical lens and f is effective focal length of the optical lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; [0033] “The distance on an optical axis from an object side of the first lens to the image plane is HOS”, see Table [0212] HOS=TTL given value e.g. 34) and f is effective focal length of the optical lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see Table 9, f given value e.g. 4.077).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize a ratio between total length and effective focal length of the optical lens above 4 and less than 7 as disclosed thus further the system can be optimized to have a ratio of HOS/f above 1 and less than equal to 140 as it enables miniaturization of the optical image capturing system can be maintained effectively, so as to be carried by lightweight portable electronic devices (see Chang 0063), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize a ratio between total length and effective focal length of the optical lens for the purpose of having miniaturization of the optical image capturing system can be maintained effectively, so as to be carried by lightweight portable electronic devices (see Chang 0063), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US20180231747A1).
Independent claim 13, Takada teaches an optical lens comprising (Figs. 11A-11E, 11th embodiment, Table [0241], [0213-0215] “optical system”), in an order from an object side to an image side along an optical axis (Figs. 11A-11E, 11th embodiment, Table [0241], see Fig. 11A, from object to image side along an optical axis for Lenses e.g. e.g. L1 to L3):
a first lens, which is a lens having negative refractive power, in which an object-side surface of the first lens is concave (Figs. 11A-11E, 11th embodiment, Table [0241]; see [0213] lens e.g. L1 has negative refractive power, has a concave object side surface r1, and see Table [0241], surface 1-2, First Lens);
 	a second lens, which is a lens having positive refractive power, in which an image-side surface of the second lens is convex (Figs. 11A-11E, 11th embodiment, Table [0241]; see [0213] lens e.g. L2 has positive refractive power, a biconvex positive lens L2, which an image side surface e.g. r4 of e.g. L2 is convex, and see Table [0241], surface 3-4, Second Lens); and 
 	a third lens, which is a lens having positive refractive power, in which an image-side surface of the third lens is convex (Figs. 11A-11E, 11th embodiment, Table [0241]; see [0213] lens e.g. L3 has positive refractive power, a convex image side r8, and see Table [0241], surface 7-8, Third Lens), 
wherein the optical lens satisfies the following condition:
 	3 < D1/f < 6 (Figs. 11A-11E, 11th embodiment, Table [0241]; see Table [0241] Φ1L=D1 given value e.g. 2.82 and see Table [0241], f given value e.g. 1.0067, then D1/f value e.g. 2.8), wherein D1 is an optical effective diameter of the first lens and f is effective focal length of the optical lens (Figs. 11A-11E, 11th embodiment, Table [0241]; see [0028] Φ1L denotes an effective aperture at the object-side surface of the first lens”, in [0023], specification provides 0.5< ΦL/IH<3.0, which both the effective aperture and maximum image height requires to be positive to be greater 0.5 and less than 3, therefore see Table [0241] Φ1L=D1 given value e.g. 2.82 and see Table [0241], f given value e.g. 1.0067).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize a ratio between optical effective diameter of the first lens and f is effective focal length of the optical lens above 3 and less than 6 as disclosed as it enables an optical apparatus which, while being small-sized, is capable of achieving a high-resolution wide-angle optical image (see Takeda 0257), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize a ratio between optical effective diameter of the first lens and f is effective focal length of the optical lens, for the purpose of having an optical apparatus which, while being small-sized, is capable of achieving a high-resolution wide-angle optical image (see Takeda 0257), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang559 (US20190033559A1), as applied to claim 1 above.
Claim 7, Chang559 teaches the invention of claim 1, wherein the optical lens satisfies the following condition: 
10 <f2/f < 14 (Figs. 1A-1E, 1st embodiment, Tables 1-2; see Table 1, using Fourth Lens, e.g. 140, as f2 e.g. 59.205, given f e.g. 4.075, then f2/f value e.g. 14.5, very close); and
8.5 < (f1+f2+f3)/f < 15 (Figs. 1A-1E, 1st embodiment, Tables 1-2; see Table 1, using Third lens e.g. 130, Fourth lens, e.g. 140, and Fifth Lens e.g. 150, Focal length sum (-25.738+59.205+4.668)=38.135, given f e.g. 4.075, 38.668/f value e.g. 9.3), wherein f1 is effective focal length of the first lens, f2 is effective focal length of the second lens, f3 is effective focal length of the third lens, and f is effective focal length of the optical lens (Figs. 1A-1E, 1st embodiment, Tables 1-2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize a ratio between effective focal length of the second lens and effective focal length of the optical lens above 10 and less than 14 as disclosed thus as it enables effectively increase the amount of light admitted into the optical image capturing system and further elevate the image quality thereof (see Chang559 0005), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize a ratio between total length and effective focal length of the optical lens for the purpose of having miniaturization of the optical image capturing system can be maintained effectively, so as to be carried by lightweight portable electronic devices (see Chang559 0005), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20170017060A1), as applied to claim 1 and 2 above.

Claim 8, Liu teaches the invention of claim 2, wherein the optical lens satisfies the following condition: 4 < TTL/AAG < 7 (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see Table [0144] given HOS=TTL= 9.67058, see Table 3, surface 2, e.g. 2.004, surface 4-5, e.g. 0.574, then AAG=2.578, TTL/AAG value e.g. 3.75), wherein TTL is the total length of the optical lens, and AAG is a sum of an air gap, along the optical axis, between the first lens and the second lens and an air gap, along the optical axis, between the second lens and the third lens (Figs. 2A-2C, 2nd embodiment, Tables 3-4; [0026] “A distance on an optical axis from an object-side surface of the first lens element to the image plane is HOS”, see Table [0144] given HOS=TTL= 9.67058, see Table 3, surface 2, e.g. 2.004, surface 4-5, e.g. 0.574, then AAG=2.578).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize a ratio between the total length, and a sum of an air gap, along the optical axis, between the first lens and the second lens and an air gap, along the optical axis, between the second lens and the third lens of the optical lens above 4 and less than 7 as disclosed thus as it enables increasing the quantity of incoming light of the optical image capturing system and the view angle of the optical lenses, and to improve total pixels and imaging quality for image formation, so as to be applied to minimized electronic products (see Liu 0008), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize a ratio between a ratio between the total length, and a sum of an air gap, along the optical axis, between the first lens and the second lens and an air gap, along the optical axis, between the second lens and the third lens of the optical lens for the purpose of increasing the quantity of incoming light of the optical image capturing system and the view angle of the optical lenses, and to improve total pixels and imaging quality for image formation, so as to be applied to minimized electronic products (see Liu 0008), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Claim 10, Liu teaches the invention of claim 1, wherein the optical lens satisfies the following condition: 5 < f2/f3 < 10 (Figs. 2A-2C, 2nd embodiment, Tables 3-4; see Table 3, given f2 e.g. 6.549, given f3 e.g. 1.397, see Table [0144] f2/f3 given value e.g. 4.68847), wherein f2 is effective focal length of the second lens and f3 is effective focal length of the third lens.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize a ratio between the effective focal length of the second lens and f3 is effective focal length of the third lens above 5 and less than 10 as disclosed thus as it enables increasing the quantity of incoming light of the optical image capturing system and the view angle of the optical lenses, and to improve total pixels and imaging quality for image formation, so as to be applied to minimized electronic products (see Liu 0008), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize a ratio between the effective focal length of the second lens and f3 is effective focal length of the third lens for the purpose of increasing the quantity of incoming light of the optical image capturing system and the view angle of the optical lenses, and to improve total pixels and imaging quality for image formation, so as to be applied to minimized electronic products (see Liu 0008), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Allowable Subject Matter
Claims 11-12, 15, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 11, the prior art from record fails to teach the elements 

recited in claim 11, as follows:

wherein the optical lens satisfies the following condition: 4 < f/TC23 < 6, wherein f is effective focal length of the optical lens and TC23 is a distance, along the optical axis, between an image-side surface of the second lens and an object-side surface of the third lens.
With respect to claim 12, the prior art from record fails to teach the elements 

recited in claim 12, as follows:
further comprising an aperture stop disposed between the second lens and the third lens, wherein the optical lens satisfies the following condition: 0.5 < SD/T1 < 1, wherein SD is a distance, along the optical axis, between the aperture stop and the image-side surface of the third lens, and T1 is central thickness of the first lens along the optical axis.
With respect to claim 15, the prior art from record fails to teach the elements 

recited in claim 15, as follows:

wherein the optical lens satisfies the following condition: 0.7 < OD/TTL < 1.2, wherein OD is a distance, along the optical axis, between the object-side surface of the first lens and a to-be-detected object, and TTL is the total length of the optical lens.

With respect to claim 17, the prior art from record fails to teach the elements 

recited in claim 17, as follows:

wherein the optical lens satisfies the following condition: 8.5 < (fl+f2+f3)/f < 15, wherein f1 is effective focal length of the first lens, f2 is effective focal length of the second lens, f3 is effective focal length of the third lens, and f is effective focal length of the optical lens.

With respect to claim 19, the prior art from record fails to teach the elements 

recited in claim 19, as follows:

wherein the optical lens satisfies the following condition: 10 < f2/f < 14; and  5  < f2/f3 < 10, wherein f2 is effective focal length of the second lens, f3 is effective focal length of the third lens, and f is effective focal length of the optical lens.

With respect to claim 20, the prior art from record fails to teach the elements 

recited in claim 20, as follows:


wherein the optical lens satisfies the following condition: 4 < TTL/AAG < 7; and 4 < f/TC23 < 6, wherein TTL is the total length of the optical lens, AAG is a sum of an air gap, along the optical axis, between the first lens and the second lens and an air gap, along the optical axis, between the second lens and the third lens, f is effective focal length of the optical lens, and TC23 is a distance, along the optical axis, between the image-side surface of the second lens and an object-side surface of the third lens, wherein the optical lens further comprises an aperture stop disposed between the second lens and the third lens, wherein the optical lens satisfies the following condition: 0.5 < SD/T1 < 1, wherein SD is a distance, along the optical axis, between the aperture stop and the image-side surface of the third lens, and T1 is central thickness of the first lens along the optical axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872